 Case: 2:18-cv-00745-ALM-KAJ Doc #: 15 Filed: 04/24/19 Page: 1 of 1 PAGEID #: 56



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


2:16-cv-728                        2:18-cv-589                         2:18-cv-1004
2:17-cv-143                        2:18-cv-598                         2:18-cv-1030
2:17-cv-522                        2:18-cv-616                         2:18-cv-1039
2:17-cv-570                        2:18-cv-706                         2:18-cv-1099
2:17-cv-1125                       2:18-cv-738                         2:18-cv-1122
2:18-cv-298                        2:18-cv-745                         2:18-cv-1129
2:18-cv-319                        2:18-cv-958                         2:18-cv-1190
2:18-cv-351                        2:18-cv-977                         2:18-cv-1222
2:18-cv-386                        2:18-cv-987                         2:18-cv-1236
2:18-cv-403                        2:18-cv-991                         2:18-cv-1240
2:18-cv-426                        2:18-cv-1000                        2:18-cv-1269
2:18-cv-509                        2:18-cv-1001                        2:18-cv-1409

                                             ORDER

       Each of the above-listed cases has previously been identified as ready for a mediation
conference during the Court’s June Settlement Week, which is scheduled to occur from June 10,
2019 to June 14, 2019. Recently, the Court has been forced to vacate or continue more than half
of the cases initially set for Settlement Week. In order to avoid the administrative costs
associated with vacating a case after it has been set, the Court is making this inquiry to
determine if any of the above cases should not be set for a Settlement Week Conference.

        It is therefore ORDERED that, as soon as practicable following of the receipt of this Order,
counsel confer concerning the readiness of their case for Settlement Week. If all counsel concur
that the case is not ready to set, counsel shall send an email to the undersigned’s Courtroom
Deputy, Jessica Rector, at Jessica_Rector@ohsd.uscourts.gov, by May 3, 2019 to advise her that
the case should not be set. Counsel should include in such advice whether the case should be
continued to another Settlement Week and, if so, which Settlement Week. If counsel does not have
access to e-mail, the same communication may be made by telephone to 614-719-3026, but e-mail
rather than telephonic contact is strongly encouraged.

         Nothing in this Order is intended to preclude a timely motion to vacate or continue a
settlement conference should the grounds for such motion become apparent only after the case is
set for a Settlement Week conference on a specific date and time.


                                                     /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
